
	
		IC
		112th CONGRESS
		2d Session
		S. 2045
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			December 17, 2012
			Referred to the Committee on Veterans'
			 Affairs
		
		AN ACT
		To amend title 38, United States Code, to
		  require judges of the United States Court of Appeals for Veterans Claims to
		  reside within fifty miles of the District of Columbia, and for other
		  purposes.
	
	
		1.Requirement that judges on United States
			 Court of Appeals for Veterans Claims reside within fifty miles of District of
			 Columbia
			(a)Residency requirement
				(1)In generalSection 7255 of title 38, United States
			 Code, is amended to read as follows:
					
						7255.Offices, duty stations, and
				residences
							(a)Principal officeThe principal office of the Court of
				Appeals for Veterans Claims shall be in the Washington, D.C., metropolitan
				area, but the Court may sit at any place within the United States.
							(b)Official duty stations(1)Except as provided in paragraph (2), the
				official duty station of each judge while in active service shall be the
				principal office of the Court of Appeals for Veterans Claims.
								(2)The place where a recall-eligible retired
				judge maintains the actual abode in which such judge customarily lives shall be
				considered the recall-eligible retired judge's official duty station.
								(c)Residences(1)Except as provided in paragraph (2), after
				appointment and while in active service, each judge of the Court of Appeals for
				Veterans Claims shall reside within 50 miles of the Washington, D.C.,
				metropolitan area.
								(2)Paragraph (1) shall not apply to
				recall-eligible retired judges of the Court of Appeals for Veterans
				Claims.
								.
				(2)Clerical amendmentThe table of sections at the beginning of
			 chapter 72 of such title is amended by striking the item relating to section
			 7255 and inserting the following new item:
					
						
							7255. Offices, duty stations,
				and
				residences.
						
						.
				(b)RemovalSection 7253(f)(1) of such title is amended
			 by striking or engaging in the practice of law and inserting
			 engaging in the practice of law, or violating section 7255(c) of this
			 title.
			(c)Effective date
				(1)In generalSubsection (c) of section 7255 of such
			 title, as added by subsection (a), and the amendment made by subsection (b)
			 shall take effect on the date that is 180 days after the date of the enactment
			 of this Act.
				(2)ApplicabilityThe amendment made by subsection (b) shall
			 apply with respect to judges confirmed on or after January 1, 2012.
				
	
		
			Passed the Senate
			 December 13, 2012.
			Nancy Erickson,
			Secretary
		
	
